          Case 7:20-cv-03124-CS Document 32 Filed 11/02/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


RICHARD O. KLING, M.D., BRENDA
SUTTON, SHIRLEY MORTON, KENYA
TUCKER, HAROLD WIMBUSH, SIMON
ALLISON, PATRICIA HULL, Individually
and On Behalf of All Others Similarly Situated,
                                                  Case No. 7:20-cv-03124 (CS)
          Plaintiffs,

              v.

THE WORLD HEALTH ORGANIZATION,

          Defendant.




              NOTICE OF THE WORLD HEALTH ORGANIZATION’S
            MOTION TO DISMISS THE SECOND AMENDED COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and all

prior pleadings and proceedings herein, the undersigned, defendant the World Health

Organization, hereby move, pursuant to Federal Rule of Civil Procedure 12(b)(1), (2), and (5),

for an order dismissing with prejudice the Second Amended Complaint in its entirety.

Dated: New York, New York                           DEBEVOISE & PLIMPTON LLP
       November 2, 2020                             By: /s/ Catherine Amirfar

                                                    Donald Francis Donovan
                                                    Catherine Amirfar
                                                    Natalie L. Reid
                                                    Elizabeth Nielsen
                                                    Matthew D. Forbes
                                                    Alyssa T. Yamamoto
                                                    Sebastian Dutz
Case 7:20-cv-03124-CS Document 32 Filed 11/02/20 Page 2 of 2




                                Debevoise & Plimpton LLP
                                919 Third Avenue
                                New York, New York 10022
                                (212) 909-6000
                                camirfar@debevoise.com
                                WHO-Kling@debevoise.com

                                Attorneys for Defendant
                                World Health Organization
